Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 1 of 19

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

mek i ee ree ee aa ae ae xX
ZURICH AMERICAN LIFE INSURANCE CO., :
ZNA SERVICES LLC,
Plaintiffs, : 20-cv-11091 (JSR)
-V- : OPINION
JON NAGEL,
Defendant. :
- eee ee ee x

JED S. RAKOFF, U.S.D.d.

The Court here assumes the parties’ familiarity with the facts
and prior proceedings of this case. Plaintiff Zurich American Life
Insurance Company (“ZALICO”) filed a complaint on December 30,
2020 against a former employee, Jon Nagel, for breach of contract,
breach of fiduciary duty, unjust enrichment, and misappropriation
of trade secrets under the Defense Trade Secrets Act (DTSA).
Complaint, ECF No. 1. A day earlier, Nagel had filed a complaint
against Zurich in New York state court alleging age discrimination.
In. the instant case, the Court previously dismissed the trade
secrets claim — the only federal cause of action — for failure to
state a claim, but gave Zurich leave to amend the complaint to
properly alleged fraud instead of unjust enrichment. Order, ECF
No. 20. ZALICO amended the complaint accordingly, added ZNA

Services LLC (“ZNA”) as a plaintiff, and maintained that even

 

 

EBT ACD OORT
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 2 of 19

without the federal cause of action, the Court had subject matter
jurisdiction sounding in diversity. Amended Complaint, ECF No. 22
(“Amend. Compl.”).

Now before the Court is Nagel’s motion to dismiss the amended
complaint. By bottom-line order dated July 8, 2021, the Court
denied Nagel’s motion to dismiss in full. This opinion sets forth

the reasons for that order.

LEGAL STANDARD
With respect to jurisdiction, the “party [invoking federal
jurisdiction] must allege a proper basis for jurisdiction in his
pleadings and must support those allegations with ‘competent

proof’ if a party opposing jurisdiction properly challenges those

 

allegations.” Linardos v. Fortuna, 157 F.3d 945, 947 (2d Cir.
1998). Because Nagel raises new evidence in support of his motion
to dismiss under Rule 12(b)(1), “the district court will need to

make findings of fact in aid of its decision.” Carter v. HealthPort

 

Techs., LLC, 822 F.3d 47, 57 (2d Cir. 2016).1!

 

1 ZALICO and ZNA argue that in deciding Nagel’s motion to
dismiss for lack of subject matter jurisdiction, the Court must
resolve all factual inferences in a light most favorable to them
as plaintiffs, citing Schwartz v. Hitrons Sols., Inc., 397 F. Supp.
3d 357, 364 (S.D.N.Y. 2019). Pl. Mem. 7. However, Carter, 822 F.3d
47, twakes clear that this deference is only afforded in facial
12(b) (1) motions, i.e., when the defendant moves based solely on

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 3 of 19

“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

 

662, 678 (2009) (internal quotations omitted) (quoting Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 551 (2007). Additionally, the Court
“accept[s] all factual allegations in the complaint and draw[s]

all reasonable inferences in the plaintiff's favor.” ATSI

 

Comme’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 98 (2d Cir. 2007).

 

Because this complaint alleges common law fraud, it is also subject
to the heightened pleading requirements of Fed. R. Civ. P. 9(b),
“which requires that the plaintiff (1) detail the statements (or
omissions) that the plaintiff contends are fraudulent,
(2) identify the speaker, (3) state where and when the statements
(or omissions) were made, and (4) explain why the statements (or
omissions) are fraudulent.” Eternity Global Master Fund Ltd. v.

Morgan Guar. Trust Co. of N.Y., 375 F.3d 168, 187 (2d Cir. 2004)

 

(quoting Harsco Corp. v. Segui, 91 F.3d 337, 347 (2d Cir. 1996)).

 

 

the allegations in the complaint, as opposed to fact-based 12 (b) (1)
motions, i.e., when the defendant introduces evidence pertaining
to jurisdiction, as is the case here.

~3-

 

 

 

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 4 of 19

ANALYSIS
Nagel’s motion to dismiss ZALICO’s amended complaint raises
two challenges: first, that the court lacks subject matter
jurisdiction because the parties are not completely diverse, and
second, that the fraud claim fails to state a claim upon which
relief can be granted. We turn first to the question of the court's

subject matter jurisdiction.

I. Subject Matter Jurisdiction

 

A. Diversity Jurisdiction

A district court has subject matter jurisdiction “where the
matter in controversy exceeds the sum or value of $75,000” between
“citizens of different States.” 28 U.S.C. § 1332(a). The Supreme
Court has long construed this statute to cover only cases of
complete diversity, when “there is no plaintiff and no defendant

f

who are citizens of the same State.” Platinum-Montaur Life Scis.,

 

LLC v. Navidea Biopharmaceuticals, Inc., 943 F.3d 613, 617 (2d

 

Cir. 2019) (quoting Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381,

 

388 (1998)). As such, the Court must determine the domiciles of
both Nagel and ZALICO.
First, Nagel’s domicile. “At any given time, a person can

f

only have one domicile.” Hai Yang Liu v. 88 Harborview Realty,

 

LLC, 5 F. Supp. 3d 443, 446 (S.D.N.Y. 2014). Nagel has lived in
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 5 of 19

New York since 1975, maintaining a New York driver’s license and
memberships in multiple social clubs in New York City. Nagel 6/3/21
Decl. 7 2. He relocated to Florida in October 2020, which he claims
was to escape the pandemic, and updated his address in Zurich’s
human resources database to his Florida residence. Id.; Pappas
Decl. @ 8. His IRS employment forms were also updated to reflect
his Florida address. Pappas Decl. 7 11. After his short-term lease
expired in April 2021, he moved back to New York City. Nagel 6/3/21
Decl. @ 2 & Ex. 1.

ZALICO and ZNA argue that in moving to Florida, Nagel changed
his domicile to Florida, pointing to the fact that he updated
Zurich’s database and his IRS forms with his Florida address, and
that he was served with the complaint at his Florida residence.
Pl. Opp. to Mot. to Dismiss 8-9 (“Pl. Mem.”); Pappas Decl. 7 8, 9,
11. They suggest that if the relocation were truly temporary, as
Nagel claims, he would not have updated his address at all and
would simply have had his mail forwarded. Pl. Mem. 8.

The Court disagrees. The party alleging a change of domicile
has the burden of proving by clear and convincing evidence the
“required . . . intent to give up the old and take up the new
[domicile], coupled with an actual acquisition of a residence in
the new locality.” Palazzo v. Corio, 232 F.3d 38, 42 (2d Cir. 2000)

(quoting Katz v. Goodyear Tire & Rubber Co., 737 F.2d 238, 243-

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 6 of 19

244 (2d Cir. 1984)).2 Palazzo makes clear that Nagel’s new
residence is not itself enough to demonstrate a change of domicile:
ZALICO and ZNA must also prove that Nagel intended to change his
“true fixed home and principal establishment . .. to which,
whenever he is absent, he has the intention of returning.”
Linardos, 157 F.3d at 948 (2d Cir. 1998) (quoting 13B C. Wright,
A. Miller & E. Cooper, Federal Practice and Procedure § 3612, at
526 (2d ed. 1984)). The fact that Nagel alerted his employer of
his new residence in Florida by updating Zurich’s employee database
does not, without more, establish the requisite intent of Nagel to
change his true fixed home — there are many practical reasons for
an employee to ensure that their employer has accurate information
about their physical address, even though the relocation is
temporary. Neither do Nagel’s IRS forms establish anything about
his intent — it was, in fact, Zurich that changed the address on
Nagel’s IRS forms to Florida, based on the updated information in
its employee database. Nagel 6/15/21 Decl. @ 2. In light of the

short-term nature of Nagel’s Florida lease and his subsequent

 

2 ZALICO and ZNA contend that domicile should be determined
with respect to when the action was commenced. Pl. Mem. 9.
However, if federal question jurisdiction is “properly asserted
at the outset of a case,” then “diversity need not be
established until [it] becomes necessary to establish federal
subject matter jurisdiction.” Wright v. Musanti, 887 F.3d 577,
585 (2d Cir. 2018).

 

 

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 7 of 19

relocation back to New York, the Court finds that Nagel’s domicile
is New York.

Now for ZALICO’s domicile. Under 28 U.S.C. § 1332(c) (1), a
corporation is domiciled in every state “by which it has been
incorporated” and the one state “where it has its principal place
of business.” The Supreme Court has interpreted “principal place
of business” to refer to where “the corporation’s high level
officers direct, control, and coordinate the corporation’s
activities,” also known as the “nerve center,” which is typically

the corporation’s headquarters. Hertz Corp. Vv. Friend, 559 U.S.

 

77, 80-81 (2010). ZALICO is incorporated in Tilinois, Hirs Decl.
q 4, which ZALICO and ZNA argue is also its principal place of
business. Nagel argues that ZALICO’s principal place of business
is New York, and that it is thus domiciled in New York as well. To
identify ZALICO’s principal place of business, we look to the
location of its board members and meetings, as well as the location
of its high-level officers.

The composition of ZALICO’s board is not in dispute. ZALICO’s
current board is composed of four directors from Illinois
(including the chairman), two from New York, one from New Jersey,
and one from South Dakota. Id. 9 8. The previous year’s board was
composed of three directors from Illinois (including the

chairman), three from New York, one from New Jersey, and one from

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 8 of 19

South Dakota. Id. The facts about ZALICO’s board meetings, however,
are partially contested. Nagel offers evidence that ZALICO’s board
meetings are held in New York. Nagel claims that for the over ten
years he has been involved with ZALICO, during which he attended
the board meetings, “ZALICO never held a meeting of its Board
outside of New York City,” although the meetings have been
conducted via Microsoft Teams during the pandemic. Nagel 6/3/21
Decl. { 3. He also submitted a document from the 2019 Board meeting
indicating that it was held in New York. Nagel 6/3/21 Decl. Ex. 3.
However, the Chairman of ZALICO’s Board, who is based in Tllinois,
submitted an affidavit stating that, for the last two years he has
been “connecting other Directors located in various states

via a virtual platform” for board meetings, and that he understands
his predecessor did the same. Hirs Decl. WM 6-7.

ZALICO’s officers work in multiple locations. The President
and CEO, General Counsel, Chief Investment Officer, Chief Actuary,
and Chief Risk Officer work in ZALICO’s New York office. Hogan
Decl. Ex. 2. However, the CFO, Chief Information Security Officer,
Controller, and Chief Compliance Officer are located in Illinois,
with a handful of officers in Connecticut, Washington, Texas,
Kansas, and Florida. Id. ZALICO’s Illinois office also houses

support and operational staff such as legal, human resources, and

Fo CRATES Ra ATI A WEST SP

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 9 of 19

IT, and ZALICO’s marketing material and tax forms list Illinois as
its domicile. Hirs Decl. "49% 5, 9, 11.

ZALICO and ZNA argue that ZALICO’s Illinois office is its
main headquarters, emphasizing that the Chairman of the Board is
based out of Illinois, shared services are housed in the Illinois
office, and ZALICO’s marketing material and tax forms indicate an
Illinois domicile. Pl. Mem. 10-11. They also point out that only
twenty of ZALICO’s one hundred workers are based in New York. Id.;
Hirs Decl. @ 10. However, the location of employees and the
domicile listed in corporate documents is largely immaterial in
determining a corporation’s principal place of business because
the nerve center test examines where “high-level officers direct,
control, and coordinate the corporation’s activities.” Hertz
Corp., 559 U.S. at 80. As such, the only relevant argument ZALICO
and ZNA make is that several of ZALICO’s board directors (three of
eight in 2018-2019 and four of eight in 2020), including its
chairman, are based out of Illinois. Hirs Decl. 7 8. While relevant
to the nerve center test, the fact that the chairman leads the
meetings by video conference from his home in Illinois does not
establish the locus of ZALICO’s decision-making in Illinois.
Furthermore, ZALICO and ZNA fail to adequately address the fact
that the President and CEO, General Counsel, Chief Actuary Officer,

Chief Risk Officer, and Chief Investment Officer are located in

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 10 of 19

New York — high-level officers whose location is particularly ©
convincing as to the locus of decision-making under the nerve
center test given that ZALICO is an insurance company. Nagel’s
argument that ZALICO is headquartered in New York is only further
supported by the fact that a number of board directors are also
based in New York. Id.

Because Nagel offers evidence to dispute plaintiffs’
jurisdiction allegations, and because the weight of the evidence
favors the conclusion that New York is ZALICO’s “nerve center,”
the Court finds that the parties are not completely diverse.
Without subject matter jurisdiction sounding in diversity, we turn
to whether the Court has and should exercise supplemental
jurisdiction.

B. Supplemental Jurisdiction

Because there was federal question jurisdiction at the outset
of the case, the Court has supplemental jurisdiction, which grants
federal jurisdiction over “all other claims that are so related to
claims in the action within such original jurisdiction that they
form part of the same case or controversy.” 28 U.S.C. § 1367{(a).
The Supreme Court has interpreted this to require that the claims
“derive from a common nucleus of operative fact.” United Mine
Workers’ v. Gibbs, 383 U.S. 715, 725 (1966) (superseded by statute

on other grounds).

-10-
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 11 of 19

Nagel argues that this Court is precluded from exercising
supplemental jurisdiction over the state law fraud claim because,
according to Nagel, the fraud claim’s only connection with the
federal DTSA claim is Nagel’s employment relationship to ZALICO.
Nagel argues this is insufficient to establish “a common nucleus
of operative fact.” Def. Supp. Mem. Mot. to Dismiss. 2 (“Def. Supp.
Mem”). The Court disagrees. The connection between fraudulent
timesheets and taking confidential information is not merely “the
employment relationship,” but rather the same set of facts
involving ZALICO’s investigation into Nagel’s conduct as an
employee. While the claims are distinct, both are instances of
alleged misconduct which collectively resulted in his termination.
Amend. Compl. @ 48. As the claims derive from a common nucleus of
operative fact, the Court has supplemental jurisdiction under
28 U.S.C. § 1367 (a).

Having determined that the Court has supplemental
jurisdiction in this case, the question remains whether it should
exercise it. 28 U.S.C. § 1367(c) permits a court to decline
supplemental jurisdiction in certain circumstances, including if

“the district court has dismissed all claims over which it had

-l1l1l-

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 12 of 19

original jurisdiction.”° 28 U.S.C. § 1367 (c) (3); Valencia v. Sung
M. Lee, 316 F.3d 299, 305 (2d Cir. 2003). “Once a district court’s
discretion is triggered under § 1367(c) (3), it balances the
traditional values of judicial economy, convenience, fairness, and
comity, .. . in deciding whether to exercise jurisdiction.” Kolari

v. N.Y.-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

 

(internal quotations omitted). “In the usual case in which all
federal-law claims are eliminated before trial, the balance of
factors to be considered under the pendent jurisdiction
doctrine . . . will point toward declining to exercise
jurisdiction over the remaining state-law claims.” Carnegie-Mellon
Univ. v. Cohill, 484 U.S. 343, 364 (1988) (superseded on other
grounds by statute). However, this is not “a mandatory rule to be

applied inflexibly in all cases.” Catzin v. Thank You & Good Luck

 

Corp., 899 F.3d 77, 86 (2d Cir. 2018) (quoting Cohill, 484 U.S. at

350 n.7).
While the factors of judicial economy and convenience, which

overlap in this case, cut both ways, they ultimately favor

 

3 The Second Circuit has held that discretion under 28 U.S.C.
§ 1367(c) (3) does not apply in cases where the federal claims were
dismissed through Fed. R. Civ. Pro. 12(b) (1), which precludes
district courts from exercising supplemental jurisdiction over
state law claims. However, such discretion is permitted if the
claim is dismissed for failure to state a claim through Fed. R.
Civ. Pro. 12(b)(6), as is the situation in this case. Cohen v.
Postal Holdings, LLC, 873 F.3d 394, 399-400 (2d Cir. 2017).

 

-1?-

 

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 13 of 19

exercising supplemental jurisdiction. Nagel points out that his

age discrimination suit in state court makes parallel litigation
in both federal and state court duplicative and potentially
contradictory. Def. Supp. Mem. 5. While age discrimination is an
altogether different legal claim than breach of contract, breach
of fiduciary duty, and fraud, the circumstances surrounding
Nagel’s termination involve substantial overlap of the factual
issues in both cases, making them more efficiently resolved in the
same court under the same rules of evidence and discovery. This
Court has already set this case on a much swifter schedule than
the one in state court. While Nagel filed his claim in state court
one day before ZALICO and ZNA’s federal suit was filed, his amended
complaint was only processed last month and has yet to be answered.
Pl. Supp. Opp. to Mot. to Dismiss. 5-6 (“Pl. Supp. Mem.”). The
only motion filed so far in the state court proceeding has been
for change of counsel. Id. In contrast, discovery was scheduled to
close in this case on July 30, 2021 and, even with an extension
requested by the parties, is now scheduled to close on September
28, 2021 (in order to add the state court claim as a counterclaim
here, thus further reducing duplication). Summary judgment motions
must be filed by October 12, 2021. Nagel’s deposition was scheduled
for July 14, 2021 and the parties have already completed initial

written discovery, including interrogatories, document production

-13-

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 14 of 19

requests, and requests for admission.* Pl. Supp. Mem. 4; Def. Supp.
Mem. 4; Pl. Response in Opp. to Def. Supp. Mem. 4. Furthermore,
the parties have briefed and argued two motions to dismiss and a
motion to strike. Relitigating these procedural issues under state
law would undercut the substantial legal work that has already

been done in this case. See Raucci v. Rotterdam, 902 F.2d 1050,

 

1055 (2d Cir. 1990) (finding that “extensive pretrial proceedings
prior to dismissal of federal claims supports retention of pendent
jurisdiction for reasons of judicial economy and convenience”)

(citing Financial Gen. Bankshares, Inc. v. Metzger, 680 F.2d 768,

 

773 & n.9 (D.C. Cir. 1982)).

Though little briefed by the parties, the Court finds the
factor of fairness is, on balance, neutral. As noted, duplicative
litigation in both state court and federal court is likely to be
burdensome to both parties, in particular for Nagel, who has had
difficulty obtaining counsel at certain stages in this case. See

Nagel Letter, ECF No. 9. The promptness of the Court’s resolution

 

4 Nagel compares this case to Valencia, where a district
court’s exercise of supplemental jurisdiction was reversed even
though “most of the pretrial discovery had been completed.” Def.
Supp. Mem 4. However, in Valencia the Second Circuit primarily
reasoned that the case was still in its “early stages” because
no motions or opinions had been considered or issued — in
contrast to this case, where two motions to dismiss and a motion
to strike will have been decided. Valencia, 316 F.3d at 306-07.

-14-

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 15 of 19

of this case, however, may in fact save resources for both parties,
with particular benefit for Nagel.

The factor of comity is similarly inconclusive. If the state
law claim at issue turned on a novel or unresolved question, this
factor would weigh against exercising supplemental jurisdiction —

but that is not the case here. See Seabrook v. Jacobson, 153 F.3d

 

70, 72 (2d Cir. 1998) (finding that “where a pendent state claim
turns on novel or unresolved questions of state law, especially
where those questions concern the state’s interest in the
administration of its government, principles of federalism and
comity may dictate that these questions be left for decision by
the state courts”). Nagel argues that the fraud claim does in fact
involve a novel issue of state law: whether there is reasonable
reliance if a supervisor reviewed and approved timesheets. Def.
Supp. Mem. 6. The Court disagrees. Reasonableness is an inherently
fact-intensive question and the application of well-settled legal
principles to new factual circumstances does not constitute a novel
issue of law.

Finding that, on balance, the above factors weigh in favor of
doing so, the Court will exercise supplemental jurisdiction in

this case.

-15-

 

 

 

 

 

SOC TIE 8 TTP WIT BE RANT UW RUE UAE ENE

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 16 of 19

Il. Failure to State a Claim

 

Nagel also moves to dismiss the fraud claim for failure to
state a claim under Rule 12(b) (6), arguing that plaintiffs have
not plausibly alleged that they reasonably relied on Nagel’s
allegedly inaccurate timesheets. “The elements of a cause of action
for fraud require a material misrepresentation of a fact, knowledge
of its falsity, an intent to induce reliance, justifiable reliance

by the plaintiff and damages.” Eurycleia Partners, LP v. Seward &

 

Kissel, LLP, 910 N.EBE.2d 976, 979 (N.Y. 2009). Furthermore, reliance
must be reasonable, “which cannot be met where .. . a party has
the means to discover the true nature of the transaction by the
exercise of ordinary intelligence, and fails to make use of those
means.” Arfa v. Zamir, 905 N.Y.S.2d 77, 79 (App. Div. 2010)
(quoting N.Y.C. Sch. Constr. Auth. v. Koren-DiResta Constr. Co.,

671 N.Y.S.2d 738, 740 (App. Div. 1998)); see also ACA Fin. Guar.

 

Corp. v. Goldman, Sachs & Co., 32 N.E.3d 921, 924 (2015) (“This

 

rule has been frequently applied in recent years where the
plaintiff is a sophisticated business person or entity that claims
to have been taken in.”) (internal quotations omitted).

Nagel’s primary argument that ZALICO’s fraud claim is
inadequately pleaded is that it fails to plausibly allege
reasonable reliance. Specifically, he contends that even on the

face of the complaint, ZALICO’s failure to notice the discrepancies

-16-
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 17 of 19

in Nagel’s time sheets for eight years — especially in light of
ZALICO’s implication that the fraud was “evident at a glance” —
renders such reliance unreasonable. Def. Mem. in Support of Mot.
to Dismiss 9 (“Def. Mem.”); Amend. Compl. QI 29, 40. He points out
that the complaint concedes that Nagel’s overtime hours were
reviewed and approved by a supervisor, a fact which he argues
demonstrates that ZALICO “did not remotely exercise ‘ordinary
intelligence.’” Def. Mem. 10.

However, reasonable reliance is generally a question of fact
that should not be determined at the pleadings stage. Loreley Fin.

(Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 192

 

n.19 (2d Cir. 2015); Wild Bunch, SA v. Vendian Entm’t, LLC, 2506 F.

 

Supp. 3d 497, 507-08 (S.D.N.Y. 2017) (“While courts occasionally
dismiss fraud claims for failing to allege reliance . . . that is
the exception, not the rule.”). Nagel cites five cases to the

contrary; ultimately none are persuasive. The first, a New York
state case that involved different rules for pleading than federal
procedure, is inapposite. Tall Tower Capital, LLC v. Stonepeak
Partners LP, 105 N.Y.S.3d 424 (App. Div. 2019). Two others are
also readily distinguished from the case at hand ~ the fraud claims
in those cases were insufficiently pleaded as a matter of law
because the plaintiffs were given written notice that contradicted

the oral misrepresentations upon which they relied, a circumstance

-1l7-

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 18 of 19

that has explicitly been held not to satisfy the element of

reliance. Ashland Inc. v. Morgan Stanley & Co., 652 F.3d 333 (2d

 

Cir. 2011); Kosovich v. Metro Homes, LLC, 2009 WL 5171737, 2009

 

U.S. Dist. LEXIS 121390 (S.D.N.Y. Dec. 29, 2009), aff’d, 405 F.
App’ x 540 (2d Cir. 2010).

The final two cases are closer to 4Zurich’s claim, but are
also unpersuasive. One involved an employer’s failure to
investigate why an employee was being paid double his salary over

the course of several months. Burton v. LABEL, LLC, 344 F. Supp.

 

3d 680 (S.D.N.Y. 2018). The other involved plaintiffs who purchased
resume preparation services based on “expert resume critiques”

that were accompanied by ads. Ward v. TheLadders.com, Inc., 3 F.

 

Supp. 3d 151 (S.D.N.Y. 2014) (holding that ordinary intelligence
should have discovered that such critiques were merely sales
pitches). However, while in retrospect Nagel’s timesheets may now
look suspicious based on the consistency of his hours over time,
the timesheets did not indicate misrepresentation as obviously as
ballooned salaries (Burdon) or aggressive advertising (Ward). It
is plausible that the circumstances in this case constitute
“reasonable reliance,” even based on the more rigorous standard
for business entities. This is especially true where at this stage,
inferences must be resolved in favor of the plaintiffs. For

example, Nagel’s managerial relationship with his supervisor could

-18-

 

 

 

 

 

 
Case 1:20-cv-11091-JSR Document 39 Filed 07/20/21 Page 19 of 19

have been particularly trustworthy, or the remote nature of the
work could have made it difficult to track employee activity. The
Court cannot conclude on these pleadings that reliance was not
reasonable.

Moreover, the complaint complies with Rule 9(b)’s heightened
pleadings requirements for fraud claims: it describes the
statements that were fraudulent (the timesheets), identifies the
speaker (Nagel), details where and when the statements were made
(on self-reported timesheets broken down by date), and explains
why Zurich believed they were fraudulent (Nagel did not actually
work when he said he did). Amend. Comp. Wf 25, 26, 31, 32, 33;

Eternity Global Master Fund, 375 F.3d at 187. The Court therefore

 

finds that the complaint adequately states a claim for fraud.

CONCLUSION
For the reasons above, the Court held by bottom-line order on
July 8, 2021 that defendant’s motion to dismiss is denied in full.

ECE No. 35.

  

Dated: New York, NY

July .¥) 2021 \L°JED S. RAKOFF, U.S.D.J.

-19-

 

 

 

 

 

 

 
